Sanderson, J.
This is an action of contract to recover damages for the alleged breach of a written contract dated February 12, 1921, in which the defendant agreed to convey to the plaintiff certain real estate in Cambridge. The answer was a general denial, and set up the mutual waiver, abandonment and renunciation of the contract by the plaintiff and defendant before breach. The property was to be conveyed on or before March 12, 1921, free from encumbrances except a first mortgage for $67,500 then on the property which the defendant agreed to have extended for three years from the date of its expiration. The agreement provided that if the title were defective in any way the deposit of $300 should be returned, the agreement be at an end, and that the parties would then be under no further obligation to each other. The case has been before the court before and is reported in 255 Mass. 563. When the contract was executed the defendant was in possession of the property as second mortgagee, having entered to foreclose. Upon the evidence the jury could have found that he was unable to obtain extension of the mortgage unless he made a substantial payment and that he so advised the plaintiff, who said *290he could not use the property unless the mortgage was extended, adding, “it is all off,” and at the same time asked the defendant to continue his efforts to get an extension. The case was submitted to the jury October 22, 1926, under instructions to which no exceptions were taken. The verdict was for the defendant. Upon the coming in of the jury the judge asked whether they found the contract was abrogated by mutual consent and the foreman answered “That is what we found.” On October 23,1926, the plaintiff filed a motion for new trial. He first learned on November 2, 1926, when the motion was argued, that the jury answered a special question asked. Before argument of the motion he filed several requests for'rulings, none of which were given and the motion was denied. We interpret the record to mean that the judge refused to pass on the requests. The plaintiff excepted to the denial of the motion and to the failure of the judge to rule on the requests and to his refusal to grant them.
The judge was not required to pass upon any of the requests for rulings on the motion for new trial for they all related to matters which might have been raised at the trial. Ryan v. Hickey, 240 Mass. 46, 47. Lonergan v. American Railway Express Co. 250 Mass. 30, 39. The motion was addressed to the discretion of the judge and in the order denying it we find no abuse of that discretion. The judge had a right to ask the question to learn from the jury the ground of their verdict. Lawler v. Earle, 5 Allen, 22. The issue to which the question related was raised by the answer, and had been submitted to the jury for their decision. A reading of the record shows that no exception was properly saved to the right of the judge to ask the question in the form submitted. An attempt to object to the question on a motion for new trial is of no avail; it came too late. Nagle v. Laxton, 191 Mass. 402. See Common Law Rule 45 of the Superior Court (1923). The plaintiff’s contention that the evidence would not justify a finding of rescission or abrogation is not open on the record.
The plaintiff testified in cross-examination that, when the agreement was signed, he knew that the defendant was in possession of the property as mortgagee, because an article *291in the newspaper which first brought the property to his attention so stated. Subject to the plaintiff’s exception the defendant was permitted to testify that before the agreement was signed he told the plaintiff that he was mortgagee in possession. The testimony was admitted not to alter or contradict the written instrument later executed but to contradict the plaintiff. It was not reversible error to admit it for this limited purpose. The ordinary practice is not to admit evidence to contradict a witness on a collateral matter brought out in cross-examination, but this is not an absolute rule of law and the trial judge may in the exercise of a sound judicial discretion admit such testimony. Commonwealth v. Mercier, 257 Mass. 353, 374. The plaintiff has not shown how he could be prejudiced in his essential rights by the admission of testimony to prove a fact he already knew. Even if the evidence should have been excluded, the error must be treated as immaterial.
The plaintiff testified that the defendant told him shortly after the agreement was made that he was having difficulty in getting the extension and that he encouraged him to try to get it; and that after the foreclosure sale on March 14 he asked the defendant to make conveyance to him, and was told by the defendant that he had not obtained the extension and would return the $300 deposited; that the plaintiff refused to take the deposit and said that he wanted the property, “extension or no extension.” For the sole purpose of contradicting this part of the plaintiff’s testimony, evidence was introduced in behalf of the defendant, subject to the plaintiff’s exception, to the effect that, immediately after the agreement was executed, the defendant’s attorney asked the plaintiff what the result would be if the defendant should be unable to obtain the extension of the mortgage, and the plaintiff then said, “Why, then, of course it will be all off and nobody hurt.” The plaintiff had previously testified that no such conversation took place. While the testimony was being introduced, and later in the charge, the judge instructed the jury that this testimony could not be used to modify or change the written instrument but was admitted for the sole purpose of contradicting the plaintiff.
*292Upon the plaintiff’s testimony, he was not seeking to recover for breach of the contract as written but as modified by his waiver of the provision for his benefit as to the extension of the mortgage. His testimony of conversations concerning the matter might be met not only by a direct denial that the conversation took place, but by testimony of his statements at other times after the agreement was signed, which might tend to prove that his contention at the trial was different from that maintained by him while the performance of the agreement was under consideration. The interval of time between the two statements went to the weight, not to the competency, of the evidence.
In McGlynn v. Brock, 111 Mass. 219, 222, an oral agreement, contemporaneous with the execution of a written lease, that the lessee might surrender the premises at any time, was excluded so far as it tended to prove such agreement, but was held to be admissible so far as it threw light upon the facts which the lessee contended constituted a surrender.
In the case at bar the admission of the testimony for the limited purpose stated by the judge did not violate the rule that, when parties have reduced a contract to writing, the written instrument is “presumed alone to express the final conclusion reached, and all previous and contemporaneous oral discussion, or written memoranda, are assumed to be either rejected or merged in it.” Goldenberg v. Taglino, 218 Mass. 357, 359.
The exclusion of the question, asked in cross-examination of the defendant, whether, if he were obligated by an unmodified agreement to get an extension and he did not want to put up the money to get it, that would furnish a motive for not wanting to go through with the contract, and the exclusion of the further inquiry to the same witness relating to the reason given why his own attorney did not draw the mortgage placed on the property in April, disclose no reversible error. The rulings come within the discretionary power of the judge to place reasonable limits on the cross-examination of witnesses.
Counsel for defendant was properly allowed to testify as to his reason for fixing the date of foreclosure sale after ex*293piration of the time for passing of title by the terms of the agreement, and that this was done without instructions from the defendant. Bad faith of the defendant had been charged in thus fixing the date, and it was competent to prove by the attorney who selected the date his reason for so doing.
In the exceptions properly saved and argued no reversible error appears. No question concerning the $300 deposited is open on this record.

Exceptions overruled.